FRANK J. HARITON, ATTORNEY AT LAW 1065 Dobbs Ferry Road, White Plains, New York 10607 TEL (914) 674-4373 FAX (914) 693-2963 June 29, 2009 Mark P. Shuman, Branch Chief - Legal Division of Corporate Finance Securities and Exchange Commission 100 F. Street N.E. Washington D.C. 20549 RE: Mobile Presence Technology, Inc. (the Company) Post Effective Amendment No. 1 to Registration Statement on Form S-1 Comment Letter dated June 23, 2009 File No. 333-147666 Dear Mr. Shuman: I am counsel to the Company and writing in response to your letter, dated June 23, 2009. No offers or sales of securities of the Company were made after January 30, 2009 using the Registration Statement on Form SB-2 declared effective on January 9, 2008. All of such offers and sales were made during calendar year 2008. If you have any questions, do not hesitate do contact me if you have any questions regarding the foregoing. This letter will be both faxed to you and filed through EDGAR. Very truly yours, /s/ Frank J. Hariton Frank J. Hariton
